Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (U.S. Patent Application Publication No. 2017/0220949 A1). Feng’s patent application meets all the limitations for claims 1-20 recited in the claimed invention.

As to claim, Feng et al teach a system (figures 1-2) including: network interface circuitry configured to: establish multiple communication links with multiple worker nodes, the multiple worker nodes each configured to store a corresponding dataset partition of a global dataset (figure 1, pars. 0041-0045, figure 3, par. 0047, coordination node establishes communication links with operation nodes and each operation nodes stores data subset in the training database); send a causal indicator for a causal factor to each of the multiple worker nodes, the causal indicator configured to facilitate identification of causal-factor-expressed data entries by the multiple worker nodes; and send a covariate indicator to each of the multiple worker nodes, the covariate indicator identifying covariate-factor-expressed data entries by the multiple worker nodes for each covariate designated in the covariate indicator; for each model iteration: send a respective batch indicator to a respective group of the multiple worker nodes, corresponding dataset partitions of each worker node of the respective group including a portion of a respective batch selected from the global dataset; receive a corresponding respective model convergence indicator from each worker node of the respective group; and send, to each of the multiple worker nodes, a respective model update parameter for the model iteration (figures 3-4, pars. 0047-0049, coordination node sends indicators to the operational nodes and receives coverage data and sends the model update parameter); and coordination circuitry in data communication with the network interface circuitry, the coordination circuitry configured to: using model iterations, fit a causal model of predicting a relationship between an outcome and the causal factor based on the causal-factor-expressed data entries; using model iterations, fit a covariate model predicting a relationship between the causal factor and the one or more covariates designated in the covariate indicator; and using model iterations, obtain perturbative parameters based on the causal model and the covariate model: for each model iteration: select the respective batch from the global dataset: generate the respective batch indicator based on the respective batch selected from the global dataset; and based on one or more respective model convergence indicators received from the respective group, generate the respective model update parameter (figures 5-6, pars. 0050-0062, coordination node obtains parameters and selects data subset and generates the model update parameter).

As to claim 2, Feng et al teach that the causal factor includes an observable characteristic with a potential causal relationship for the outcome; and the outcome includes an observable characteristic present for some or all of the causal- factor-expressed data entries (figure 5, par. 0058, figure 6, par. 0062, system including failure detector).

As to claim 3, Feng et al teach that the coordination circuitry is configured to obtain perturbative parameters based on the causal model and the covariate model by: causing inversion of the covariate model to determine covariate coefficients; and causing perturbation of the causal model with factors based on the covariate coefficients to determine the perturbative parameters (figure 1, par. 0045, figure 5, par.0060, system including training model).

As to claim 4, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 4 is merely an apparatus for the method of operations defined in the claim 1 and claim 4 does not teach or define any new limitations than above rejected claim 1.

As to claims 5-6, Feng et al teach that a first corresponding dataset partition of a first of the multiple worker nodes contains first data not present in any of the other corresponding dataset partitions, the coordination circuitry lacks access privileges for the first data (figure 4, par. 0048).

As to claim 7, Feng et al teach that the causal factor includes an observable characteristic with a potential causal relationship for an outcome; and the outcome includes an observable characteristic present for causal-factor-expressed data entries present in the global dataset (figure 5, par. 0058, figure 6, par. 0062, system including failure detector, model storage, training model selector).

As to claim 8, Feng et al teach that the model iterations implement a machine learning computation, regression algorithm, or both (pars. 0004-0005, figure 1, par. 0041).

As to claims 9-13, Feng et al teach that the model iterations implement a gradient descent scheme; and the coordination circuitry is configured to use the gradient descent scheme to determine the model, the gradient descent scheme includes a mini-batch gradient descent scheme, the respective batch indicator designates specific data entries of the global dataset for inclusion in a respective mini-batch selected independently of which dataset partitions include the specific data entries, and designation of the specific data entries is performed non-deterministically and progresses through the global dataset without repetition of entries (figures 9-10, pars. 0067, 0082, 0086-0087, system using different types of scheme to determining the model).

As to claims 14-15, Feng et al teach that the coordination circuitry is configured to implement a targeted maximum likelihood scheme by determining an estimate of a causal model for the global dataset as a function of a covariate model and obtain perturbative parameters based on the causal model and the covariate model by: causing inversion of the covariate model to determine covariate coefficients; and causing perturbation of the causal model with factors based on the covariate coefficients to determine the perturbative parameters. (figures 4-6, pars. 0048-0062, coordination node estimates a model (using training model)).

As to claims 16-20, they are also rejected for the same reasons set forth to rejecting claims 4 and 9-12 above, since claims 16-20 are merely the method of operations for the apparatus defined in the claims 4 and 9-12 and claims 16-20 do not teach or define any new limitations than above rejected claims 4 and 9-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 16 recited the limitations the steps of "send", "receive", "select", "generate" are unclear because it lacks an indication of the sources of the method steps are carried out and which entity is responsible for sending, receiving, selecting, generating steps.
Claims 1, 4, and 16 recited the limitation "for each model iteration" is unclear because there is no antecedent for any model in the claim and the notion of model iteration is further unclear; and also recited the limitation a "batch indicator" is sent to a group of worker nodes; however, an indicator appears to be generated only in the second part of the claim; therefore, it is unclear about the model iteration.
Claim 9 recited the limitation "the model iterations implement a gradient descent scheme", which is unclear as to how the parameters and the indicators are actually used to implement the gradient descent scheme in order to determine the model.
In view of the above, the whole iterative process of claims 1, 4, and 16 are unclear: it is noted that, in particular, there is no initiation step nor any termination condition; therefore, the claims 1, 4, and 16 are being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Additional References
The examiner as of general interest cites the following references.
a. 	Bowman, U.S. Patent Application Publication No. 2021/0019284 A1.
b. 	Garg, U.S. Patent Application Publication No. 2016/0308755 A1.
c. 	Vivanco et al, U.S. Patent No. 9,614,651 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            August 19, 2022